         Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 1 of 30 Page ID #:284



                   1   EVAN R. MOSES, CA Bar No. 198099
                       evan.moses@ogletree.com
                   2   NOEL M. HICKS, CA Bar No. 310521
                       noel.hicks@ogletree.com
                   3   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   4   400 South Hope Street, Suite 1200
                       Los Angeles, CA 90071
                   5   Telephone: 213-239-9800
                       Facsimile: 213-239-9045
                   6
                       Attorneys for Defendant
                   7   PENSKE TRUCK LEASING CO., LP
                   8                       UNITED STATES DISTRICT COURT
                   9                     CENTRAL DISTRICT OF CALIFORNIA
                  10

                  11 ANGEL ZAMORA, GABRIEL                        Case No. 2:20-cv-02503 ODW (MRWx)
                     LOAIZA and JORGE GUILLEN,
                  12 individuals, on behalf of themselves         DEFENDANT’S OPPOSITION TO
                     and on behalf of all persons similarly       PLAINTIFFS ANGEL ZAMORA,
                  13 situated,                                    GABRIEL LOAIZA AND JORGE
                                                                  GUILLEN’S MOTION TO REMAND
                  14              Plaintiffs,                     CASE TO STATE COURT
                  15        v.                                    [Filed concurrently with Declarations of
                                                                  Evan Moses, Charles Weber, Dr. Joseph
                  16 PENSKE TRUCK LEASING CO.,                    Krock, Request for Judicial Notice In
                     L.P., a Limited Partnership; and DOES        Support of Opposition, and Proposed
                  17 1 through 50, inclusive,                     Order]
                  18                                              Date:              May 18, 2020
                                  Defendants.                     Time:              1:30 p.m.
                  19                                              Place:             Courtroom 5D
                  20
                                                                  Complaint Filed: January 31, 2020
                  21                                              Trial Date:       None
                                                                  District Judge: Hon. Otis D. Wright, II
                  22                                                                Courtroom 5D, First St.
                                                                  Magistrate Judge: Hon. Michael R. Wilner
                  23                                                                Courtroom 550, Roybal
                  24

                  25

                  26
                  27

                  28

42451881_1.docx
                                                                             Case No. 2:20-cv-02503 ODW (MRWx)
                                     DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
       Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 2 of 30 Page ID #:285



                   1                                           TABLE OF CONTENTS
                   2                                                                                                                         Page
                   3   I.     INTRODUCTION ..............................................................................................1
                   4   II.    LEGAL STANDARD ........................................................................................2
                   5   III.   DISCUSSION.....................................................................................................4
                   6          A.       Defendant Has Provided Overwhelming Evidence. Plaintiffs
                                       Have Provided No Evidence Whatsoever ................................................4
                   7
                              B.       The AIC Regarding Plaintiffs’ Meal and Rest Break Claims Is
                   8                   Over $5 Million ........................................................................................6
                   9          C.       The AIC Regarding Plaintiffs’ Overtime Claim Is Over $1.36
                                       Million ................................................................................................... 11
                  10
                              D.       The AIC Regarding Plaintiffs’ Claim for Waiting Time Penalties
                  11                   Is Over $5.3 Million .............................................................................. 12
                  12          E.       The AIC For Plaintiffs’ Wage Statement Claim Is Over
                                       $6 Million .............................................................................................. 15
                  13
                              F.       Plaintiffs’ Claim for Attorney Fees Implicates Nearly $5 Million ....... 17
                  14
                              G.       There Is Over $21 Million In Controversy ........................................... 18
                  15
                       IV.    DEFENDANT’S FILING OF A MOTION TO DISMISS DOES NOT
                  16          CONSTITUTE A LEGAL ADMISSION THAT REMAND IS
                              APPROPRIATE .............................................................................................. 18
                  17
                       V.     PLAINTIFFS MISSTATE THE FACTUAL RECORD ................................ 22
                  18
                       VI.    CONCLUSION ............................................................................................... 24
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28

42451881_1.docx                                                      1             Case No. 2:20-cv-02503 ODW (MRWx)
                                           DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
       Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 3 of 30 Page ID #:286



                   1                                        TABLE OF AUTHORITIES
                   2                                                                                                            Page(s)
                   3   Federal Cases
                   4   Altamirano v. Shaw Indus., Inc.,
                          2013 WL 2950600 (N.D. Cal. June 14, 2013) ............................................ 8, 15, 17
                   5
                       Alvarez v. Limited Express, LLC,
                   6      2007 WL 2317125 (S.D. Cal. Aug. 8, 2007) ........................................................... 8
                   7   Arias v. Residence Inn by Marriott,
                          936 F.3d 920 (9th Cir. 2019) ......................................................................... 3, 4, 24
                   8
                       Bryant v. NCR Corp.,
                   9      284 F. Supp. 3d 1147 (S.D. Cal. 2018) ................................................................... 8
                  10 Busker v. Wabtec Corp.,
                       2016 WL 953209 (C.D. Cal. Mar. 14, 2016),
                  11     aff’d, 750 F. App’x 522 (9th Cir. 2018) ....................................................... 14, 24
                  12   Byrd v. Masonite Corp.,
                          2016 WL 2593912 (C.D. Cal. May 5, 2016) ......................................................... 12
                  13
                       Chabner v. United of Omaha Life Ins. Co.,
                  14     225 F.3d 1042 (9th Cir. 2000) ............................................................................... 14
                  15   Chavez v. Huhtamaki, Inc.,
                         2020 WL 206931 (C.D. Cal. Jan. 14, 2020) .................................................... 3, 4, 6
                  16
                       Chavez v. JPMorgan Chase & Co.,
                  17     888 F.3d 413 (9th Cir. 2018) ................................................................................. 18
                  18   Cohn v. Petsmart, Inc.,
                         281 F.3d 837 (9th Cir. 2002) ................................................................................... 5
                  19
                       Coleman v. Estes Express Lines, Inc.,
                  20     730 F. Supp. 2d 1141 (C.D. Cal. 2010) ................................................................... 7
                  21   Dart Cherokee Basin Operating Co., LLC v. Owens,
                         135 S. Ct. 547 (2014)............................................................................. 1, 2, 5, 6, 17
                  22
                       Drumm v. Morningstar, Inc.,
                  23     695 F. Supp. 2d 1014 (N.D. Cal. 2010)................................................................. 15
                  24   Elizarraz v. United Rentals, Inc.,
                          2019 WL 1553664 (C.D. Cal. Apr. 9, 2019) ......................... 4, 5, 7, 8, 9, 12, 17, 24
                  25
                       Fritsch v. Swift Transportation Company of Arizona, LLC,
                  26      899 F. 3d 785 (9th Cir. 2018) ................................................................................ 18
                  27   Garibay v. Archstone Communities LLC,
                         539 F. App’x 763 (9th Cir. 2013) .......................................................................... 18
                  28

42451881_1.docx                                                       2             Case No. 2:20-cv-02503 ODW (MRWx)
                                            DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
       Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 4 of 30 Page ID #:287



                   1   Great North R. Co. v. Alexander,
                         246 U.S. 276, 38 S.Ct. 237, 62 L.Ed. 713 (1918) ................................................. 11
                   2
                       Guglielmino v. McKee Foods Corp.,
                   3     506 F.3d 696 (9th Cir. 2007) ............................................................................. 3, 18
                   4   Henry v. Cent. Freight Lines, Inc.,
                         692 F. App’x 806 (9th Cir. 2017) ............................................................................ 2
                   5
                       Ibarra v. Manheim Investments, Inc.,
                   6      775 F.3d 1193 (9th Cir. 2015) ................................................................. 3, 4, 10, 17
                   7   Jasso v. Money Mart Express, Inc.,
                          2012 WL 699465 (N. D. Cal. Mar. 1, 2012) ................................................... 12, 18
                   8
                       Long v. Destination Maternity Corp.,
                   9     2016 WL 1604968 (S.D. Cal. Apr. 21, 2016) ......................................... 4, 9, 12, 17
                  10   Marentes v. Key Energy Servs. Cal, Inc.,
                         2015 WL 756516 (E.D. Cal. 2015) ....................................................................... 14
                  11
                       Marquez v. Toll Glob. Forwarding (USA) Inc.,
                  12     2018 WL 3046965 (C.D. Cal. June 19, 2018) ........... 2, 5, 7, 8, 9, 10, 12, 14, 17, 24
                  13   Muniz v. Pilot Travel Centers, LLC,
                         2007 WL 1302504 (E.D. Cal. May 1, 2007) ................................................. 8, 9, 10
                  14
                       Oda v. Gucci Am., Inc.,
                  15     2015 WL 93335 (C.D. Cal. Jan. 7, 2015) ................................................................ 9
                  16   Ogogo v. JayKay, Inc.,
                         2019 WL 2267193 (E.D. Cal. May 28, 2019) ....................................................... 20
                  17
                       Patton v. Experian Data Corp.,
                  18      2016 U.S. Dist. LEXIS 60590 (C.D. Cal. May 6, 2016) ................................. 20, 22
                  19   Patton v. Experian Data Corp.,
                          2018 WL 6190349 (C.D. Cal. Jan. 23, 2018) .................................................. 21, 22
                  20
                       Polo v. Innoventions International, LLC,
                  21      833 F.3d 1193 (9th Cir. Aug. 18, 2016) ................................................................ 21
                  22   Quintana v. Claire’s Stores, Inc.,
                         2013 WL 1736671 (N.D. Cal. 2013) ............................................................... 14, 15
                  23
                       Ramirez v. Carefusion Resources, LLC,
                  24     2019 WL 2897902 (S.D. Cal. July 5, 2019) .................................................... 16, 17
                  25   Ray v. Wells Fargo Bank, N.A.,
                         2011 WL 1790123 (C.D. Cal. May 9, 2011) ..................................................... 4, 12
                  26
                       Rodriguez v. AT & T Mobility Servs. LLC,
                  27     728 F.3d 975 (9th Cir. 2013) ................................................................................... 3
                  28   Rwomwijhu v. SMX, LLC,
                         2017 WL 1243131 (C.D. Cal. 2017) ..................................................................... 18
42451881_1.docx                                               3                    Case No. 2:20-cv-02503 ODW (MRWx)
                                            DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
       Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 5 of 30 Page ID #:288



                   1   Sanchez v. Russell Sigler, Inc.,
                          2015 WL 12765359 (C.D. Cal. 2015) ................................................................... 18
                   2
                       Standard Fire Ins. Co. v. Knowles,
                   3      568 U.S. 588 (2013) .......................................................................................... 3, 24
                   4   Stevenson v. Dollar Tree Stores, Inc.,
                          2001 WL 4928753 (E.D. Cal. Oct. 17, 2011) ....................................................... 15
                   5
                       Suber v. Reliance Nat. Indem Co.,
                   6      110 F. Supp.2d 1227 (N.D. Cal. 2000) .................................................................... 3
                   7 United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. &
                       Serv. Workers Int’l Union v. Shell Oil Co.,
                   8      602 F.3d 1087 (9th Cir. 2010) ............................................................................ 21
                   9   Unutoa v. Interstate Hotels & Resorts, Inc.,
                         2015 WL 898512 (C.D. Cal. Mar. 3, 2015) .................................................... 3, 4, 6
                  10
                       Vikram v. First Student Mgmt., LLC,
                  11      2017 WL 4457575 (N.D. Cal. Oct. 6, 2017) ............................................... 1, 16, 17
                  12   Willingham v. Morgan,
                          395 U.S. 402 (1969) ................................................................................................ 5
                  13
                       Federal Statutes
                  14
                       28 U.S.C. § 1332(d)(2) ................................................................................................. 2
                  15
                       28 U.S.C. § 1441 ........................................................................................................... 2
                  16
                       State Statutes
                  17
                       Cal. Lab. Code § 203 ............................................................................................ 13, 14
                  18
                       Cal. Lab. Code § 226 .................................................................................................. 15
                  19
                       Cal. Lab. Code § 226(a) .............................................................................................. 15
                  20
                       Cal. Lab. Code § 226(e)(1) ......................................................................................... 15
                  21
                       Federal Rules
                  22
                       Fed. R. Civ. Proc., Rule 12(b)(1)................................................................................ 20
                  23
                       Fed. R. Civ. Proc., Rule 12(b)(6)................................................................................ 18
                  24

                  25

                  26
                  27

                  28

42451881_1.docx                                                        4             Case No. 2:20-cv-02503 ODW (MRWx)
                                             DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
       Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 6 of 30 Page ID #:289



                   1   I.    INTRODUCTION
                   2         Defendant Penske Truck Leasing Co., L.P. (“Defendant”) removed this action
                   3   from state court under the Class Action Fairness Act (“CAFA”). It did so because there
                   4   are more than 100 putative class members, minimal diversity, and more than $5
                   5   million in controversy. Plaintiffs then filed a Motion to Remand (the “Motion”),
                   6   arguing that: (1) there is insufficient evidence to support the amount-in-controversy
                   7   (“AIC”) requirement; (2) by filing a Motion to Dismiss after removing this case,
                   8   Defendant “admits” that the case must be remanded; and (3) Defendant “reneged” on
                   9   a binding stipulation that the AIC is below $5 million. All of these allegations are
                  10   meritless.
                  11         First, Defendant has submitted compelling evidence to establish the AIC.
                  12   Defendant provided adequate evidence in support of removal, and has now
                  13   supplemented that evidence (as a defendant is entitled to do) in opposition to remand.
                  14   Defendant’s AIC calculations are based on: (1) reliable business records maintained
                  15   in the ordinary course of Defendant’s business; (2) a fact-witness declaration regarding
                  16   the collection of those business records; (3) the analysis of those records by a Ph.D. in
                  17   economics who specializes in applying advanced statistical techniques to wage and
                  18   hour matters; and (4) well-settled case law regarding the acceptable violation rates that
                  19   may be employed to AIC calculations in the context of a CAFA removal. Conversely,
                  20   Plaintiffs have provided no evidence whatsoever. This is a fatal defect to Plaintiffs’
                  21   Motion because, in a remand dispute over the AIC, both sides are obligated to submit
                  22   proof for the court to determine, by a preponderance of the evidence, whether the AIC
                  23   has been established. Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct.
                  24   547, 554 (2014). Courts in the Ninth Circuit – including this Court – have repeatedly
                  25   acknowledged that, absent compelling conflicting evidence from the plaintiffs, the
                  26   courts must find that the preponderance of evidence weighs in favor of maintaining
                  27   CAFA removal jurisdiction. (Defendant’s Request for Judicial Notice in Support of
                  28   ///
42451881_1.docx                                                  1             Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
       Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 7 of 30 Page ID #:290



                   1   Opposition to Motion to Remand (“RJN”), Ex. A, Marquez v. Toll Glob. Forwarding
                   2   (USA) Inc., 2018 WL 3046965, at *3-4, 6 (C.D. Cal. June 19, 2018).
                   3         Second, Plaintiffs have provided no authority to support the absurd proposition
                   4   that filing a motion to dismiss constitutes an “admission” that the case must be
                   5   immediately remanded.
                   6         Third, Plaintiffs’ contention that Defendant “reneged” on a stipulation to an AIC
                   7   below $5 million is factually untrue and legally inapposite. Defendant has submitted
                   8   documentary evidence proving that the purported stipulation between counsel is pure
                   9   fabrication. Further, Defendant has provided legal authority holding that Plaintiffs’
                  10   counsel would have been forbidden from entering into such a stipulation in any event.
                  11         In sum, Defendant has provided compelling evidence in support of CAFA
                  12   jurisdiction, while Plaintiffs have provided no competing evidence whatsoever.
                  13   Consequently, Plaintiffs’ Motion to Remand must be denied.
                  14   II.   LEGAL STANDARD
                  15         Defendant removed this case pursuant to 28 U.S.C. § 1441, asserting that this
                  16   Court has original jurisdiction under CAFA, 28 U.S.C. § 1332(d)(2). For purposes of
                  17   removal, “[t]he court accepts the allegations in the complaint as true and assumes the
                  18   jury will return a verdict in the plaintiff’s favor on every claim.” Henry v. Cent. Freight
                  19   Lines, Inc., 692 F. App’x 806, 807 (9th Cir. 2017).
                  20         CAFA allows for federal jurisdiction over a purported class action when
                  21   (1) there is an amount in controversy (“AIC”) exceeding $5,000,000; (2) at least one
                  22   putative class member is a citizen of a state different from defendant; and (3) the
                  23   putative class exceeds 100 members. 28 U.S.C. § 1332(d)(2). “[A] defendant’s notice
                  24   of removal need include only a plausible allegation that the amount in controversy
                  25   exceeds the jurisdictional threshold.” Dart, 135 S. Ct. at 554. If the alleged AIC is
                  26   disputed by the plaintiff, “both sides submit proof and the court decides, by a
                  27   preponderance of the evidence, whether the amount-in-controversy requirement has
                  28   been satisfied.” Id. (emphasis added).
42451881_1.docx                                                  2             Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
       Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 8 of 30 Page ID #:291



                   1         In a wage hour dispute where the plaintiffs have not alleged a specific rate of
                   2   Labor Code violations, it is entirely appropriate for a defendant to apply “reasonable
                   3   assumptions” regarding the frequency of alleged violations. Ibarra v. Manheim
                   4   Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). There is no prohibition against
                   5   the use of assumed violation rates; the law only requires that violation rates are
                   6   reasonable, grounded in some basis in fact or the allegations in plaintiffs’ complaint,
                   7   and are not “pulled out of thin air.” Id. at 1198 (“Under this system, CAFA’s
                   8   requirements are to be tested by … using reasonable assumptions underlying the
                   9   defendant's theory of damages exposure.”); Chavez v. Huhtamaki, Inc.,
                  10   No. 219CV05930ODWJEMX, 2020 WL 206931, at *2 (C.D. Cal. Jan. 14, 2020)
                  11   (“[W]hen a defendant’s allegations of removal jurisdiction are challenged, the
                  12   defendant’s showing on the amount in controversy may rely on reasonable
                  13   assumptions.”) (citing Arias v. Residence Inn by Marriott, 936 F.3d 920, 922 (9th Cir.
                  14   2019)); Unutoa v. Interstate Hotels & Resorts, Inc., No. 2:14-CV-09809-SVW-PJ,
                  15   2015 WL 898512, at *3 (C.D. Cal. Mar. 3, 2015) (“[A] removing defendant is not
                  16   required to go so far as to prove Plaintiff's case for him by proving the actual rates of
                  17   violation”).
                  18         The fact that a plaintiff may affirmatively plead an AIC below $5 million does
                  19   not constitute evidence for purposes of a remand analysis. See, e.g., Standard Fire Ins.
                  20   Co. v. Knowles, 568 U.S. 588, 593 (2013) (holding representations in complaint of
                  21   seeking less than $5 million are irrelevant because “a plaintiff who files a proposed
                  22   class action cannot legally bind members of the proposed class before the class is
                  23   certified”); Suber v. Reliance Nat. Indem Co., 110 F. Supp.2d 1227, 1231 (N.D. Cal.
                  24   2000) (“the court cannot accept plaintiff’s statement of damages as conclusive
                  25   indication of subject matter jurisdiction”).1
                  26   ///
                  27
                       1
                         See also Ibarra, 775 F.3d at 1197; Rodriguez v. AT & T Mobility Servs. LLC, 728
                  28   F.3d 975, 981 (9th Cir. 2013); Guglielmino v. McKee Foods Corp., 506 F.3d 696, 701
                       (9th Cir. 2007).
42451881_1.docx                                                 3           Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
    Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 9 of 30 Page ID #:292



         1   III.   DISCUSSION
         2          It appears that Plaintiffs do not dispute that the putative class involves more than
         3   100 individuals and that the parties are minimally diverse as required by CAFA.
         4   (Mot., 5:12-13). The only disputed issues are whether the parties have demonstrated
         5   by a preponderance of the evidence if the AIC is above or below $5,000,000; if
         6   Defendant waived CAFA jurisdiction by filing a motion to dismiss after removing;
         7   and if Defendant entering into a binding stipulation to remand this action.
         8          A.     Defendant Has Provided Overwhelming Evidence. Plaintiffs Have
         9                 Provided No Evidence Whatsoever
        10          In opposing remand, the Central District and this Court have held that a
        11   defendant need only prove the amount in controversy by a preponderance of the
        12   evidence, and may do so by a declaration or affidavit. RJN Ex. B, Elizarraz v. United
        13   Rentals, Inc., No. 218CV09533ODWJC, 2019 WL 1553664, at *3 (C.D. Cal. Apr. 9,
        14   2019); Ray v. Wells Fargo Bank, N.A., No. CV 11-01477 AHM (JCx), 2011 WL
        15   1790123, at *6 (C.D. Cal. May 9, 2011).2
        16          Additionally, a defendant may rely on “reasonable assumptions” regarding
        17   assumed violation rates when a plaintiff’s complaint does not provide clarity regarding
        18   the frequency of alleged violations. Ibarra, 775 F.3d at 1197. There is no prohibition
        19   against assumed violation rates – the law only requires that violation rates are
        20   reasonable and are not “pulled out of thin air.” Ibarra, 775 F.3d at 1198; Chavez, 2020
        21   WL 206931, at *2 (C.D. Cal. Jan. 14, 2020); Arias 936 F.3d at 922 (9th Cir. 2019);
        22   Unutoa, 2015 WL 898512, at *3 (C.D. Cal. Mar. 3, 2015) (“Removing defendants will
        23   inevitably rely on some assumptions to support removal[.]”).
        24   ///
        25   2
                     “At the current stage of litigation, Defendant need not “produce business records
                   setting forth the precise number of employees in [the] putative class ... and the precise
                26 calculation of damages alleged to meet its burden regarding the amount in
                   controversy.” Elizarraz , 2019 WL 1553664, at *3 quoting Long v. Destination
                27 Maternity Corp., No. 15CV2836-WQH-RBB, 2016 WL 1604968, at *6 (S.D. Cal.
                   Apr. 21, 2016); Unutoa, 2015 WL 898512, at *3 (C.D. Cal. Mar. 3, 2015) (“[A]
                28 removing defendant is not required to go so far as to prove Plaintiff’s case for him by
                   proving the actual rates of violation.”).
42451881_1.docx                                               4            Case No. 2:20-cv-02503 ODW (MRWx)
                              DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
   Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 10 of 30 Page ID #:293



          1         Here, Defendant has provided compelling and non-speculative evidence to
          2   support its AIC calculations. Specifically, Defendant relies on: (1) electronic data
          3   maintained in the ordinary course of Defendant’s business (Declaration of Charles
          4   Weber (“Weber Decl.”) ¶¶ 1-7); (2) a declaration establishing a foundation for those
          5   records (Weber Decl. ¶¶ 1-7; Declaration of Evan Moses (“Moses Decl.”), ¶¶ 1-4);
          6   (3) a declaration from Dr. Joseph Krock, a managing director and economist at the
          7   Claro Group, LLC, who holds a Ph.D. in economics and specializes in applying
          8   advanced statistical techniques to wage and hour matters (Declaration of Dr. Joseph
          9   Krock (“Krock Decl.”), ¶¶ 1-46); and (4) well-settled law (as detailed below) regarding
        10    the acceptable violation rates that may be employed when performing AIC
        11    calculations in the context of a CAFA removal.3
        12          In contrast, Plaintiffs have provided no evidence at all. Their Motion does not
        13    contain a shred of evidence to refute Defendant’s calculations or challenge the
        14    reasonableness of Defendant’s applied violation rates. Plaintiffs merely complain that
        15    Defendant should have done “more” to evidence its AIC calculations. This is a fatal
        16    defect in Plaintiffs’ Motion.
        17          When a removing defendant has provided at least some admissible evidence in
        18    support of its calculations, a plaintiff seeking remand cannot simply complain that the
        19    defendant’s evidence is insufficient. Plaintiffs must provide contrary evidence to
        20    demonstrate, by a preponderance, that the AIC has not been satisfied. Dart, 135 S. Ct.
        21    at 550 (“both sides submit proof” to establish, by a preponderance of evidence,
        22    whether remand is appropriate); Marquez, RJN Ex. A, at *4 (“If the alleged AIC is
        23    disputed by the plaintiff, “both sides submit proof and the court decides, by a
        24    preponderance of the evidence, whether the amount-in-controversy requirement has
        25    been satisfied.”); Elizarraz, RJN Ex. B at *2 (same).
        26
              3
                    It is entirely appropriate for Defendant to submit and rely on supplemental evidence
        27         not available when Defendant initially removed this case. For purposes of removal,
                   courts treat later-filed evidence as amendments to the removal notice. Cohn v.
                28 Petsmart, Inc., 281 F.3d 837, 840, n. 1 (9th Cir. 2002); see also Willingham v. Morgan,
                   395 U.S. 402, 407 n. 3 (1969); Owens, 135 S.Ct. at 554.
42451881_1.docx                                                5             Case No. 2:20-cv-02503 ODW (MRWx)
                               DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 11 of 30 Page ID #:294



                   1         Ignoring their evidentiary burden, Plaintiffs mistakenly assume there is an anti-
                   2   removal presumption and, therefore, remand is required if there is “any doubt” as to
                   3   the right of removal. (Motion (hereinafter “Mot.”) 7:8-12). This is incorrect as a matter
                   4   of law. The Supreme Court – as well as this Court and others in this District – have
                   5   rejected any anti-removal presumption, explicitly holding that “no anti-removal
                   6   presumption attends cases invoking CAFA, which Congress enacted to facilitate
                   7   adjudication of certain class actions in federal court.” Dart, 135 S. Ct. at 547; Chavez,
                   8   2020 WL 206931, at *2; Unutoa, 2015 WL 898512, at *1.
                   9         B.     The AIC Regarding Plaintiffs’ Meal and Rest Break Claims Is Over
                  10                $5 Million
                  11         Defendant calculates the AIC for meal period claims at $2,718,313 (Krock
                  12   Decl., ¶ 26) and the AIC for rest break claims at $2,751,122 (Krock Decl. ¶ 30).
                  13         To arrive at these totals, Dr. Krock analyzed Defendant’s business records to
                  14   identify the number of rest break-eligible workdays (1,132,556) and the number of
                  15   meal break-eligible workdays (1,114,774) for each employee.4 (Krock Decl., ¶¶ 23,
                  16   27). Next, Dr. Krock applied a violation rate of one meal penalty every tenth meal
                  17   period-eligible workday, and one rest penalty every tenth rest break-eligible workday.
                  18   (Krock Decl, ¶ 24, 28). In other words, Dr. Krock applied a 10% violation rate with
                  19   respect to just those days that were actually penalty-eligible.5 On this basis, Dr. Krock
                  20   identified 112,654 instances of meal periods in dispute, and 114,398 instances of rest
                  21   breaks in dispute. (Krock Decl., ¶ 26, 30). Finally, Dr. Krock calculated exposure on
                  22   an individual employee basis by applying, for each penalty instance, one hour of pay
                  23   ///
                  24   4
                         For purposes of this Opposition only, Defendant defines a “rest break-eligible
                  25   workday” as one in which a non-exempt employee worked over 3.5 hours, and a “meal
                       period-eligible workday” as one in which a non-exempt employee worked over 5.0
                  26   hours. (Krock Decl., ¶ 23-24, 27-28). Together these constitute the “penalty-eligible”
                       shifts for meal and rest period calculations.
                       5
                  27     As described below, Ninth Circuit case law would have allowed Dr. Krock to apply
                       his violation rate to every day worked rather than limiting his calculations to every
                  28   meal period-eligible workday or rest break-eligible workday. However, Dr. Krock
                       elected to use the most conservative option possible.
42451881_1.docx                                                    6          Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 12 of 30 Page ID #:295



                   1   at the lowest hourly rate each individual employee worked during employment with
                   2   Defendant. (Krock Decl., ¶ 25, 29).
                   3         There is no legitimate basis for Plaintiffs to challenge these AIC calculations.
                   4   The data Defendant relies on is not subject to reasonable dispute and the violation rates
                   5   applied are far below those which courts in the Ninth Circuit – including this Court –
                   6   have found to be a compelling basis for denying remand. As this Court has recognized:
                   7   “Numerous courts have found a 100% violation rate reasonable (i.e., missed meal
                   8   period and missed rest period every day)” and it is a “conservative” basis to deny
                   9   remand where the defendant “assumes a 50% violation rate of the meal violations and
                  10   a 25% violation rate of the rest period violations.” Marquez, RJN Ex. A, at *3. See also
                  11   Elizarraz, RJN Ex. B, at *3 (“Numerous courts have found a 100% violation rate
                  12   reasonable (i.e., missed meal period and missed rest period every day), yet Defendant
                  13   conservatively assumes a 50% violation rate for the meal violations and a 25%
                  14   violation rate for the rest period violations.”).
                  15         In this case, Defendant is taking an even more conservative approach than that
                  16   which this Court endorsed in Marquez and Elizarraz. Rather than assuming a 50%
                  17   meal and 25% rest violation rate with respect to every day worked by putative class
                  18   members, Defendant here is applying a 10% violation rate only to days that (according
                  19   to an expert analysis) were of sufficient duration to be meal- or rest-break eligible.
                  20   (Krock Decl., ¶ 24, 28). Using even these extraordinarily conservative calculations,
                  21   Defendant easily satisfies the AIC requirement.
                  22         Plaintiffs challenge these calculations on the grounds that any assumed violation
                  23   rate is unacceptable. This is, of course, not the case. Not only would Plaintiffs’
                  24   argument make it impossible for a defendant to remove a wage/hour class action
                  25   without admitting liability, it also ignores the relevant case law.
                  26          In Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1149 (C.D.
                  27             Cal. 2010), the court found a 100% meal violation rate acceptable where
                  28   ///
42451881_1.docx                                                  7             Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 13 of 30 Page ID #:296



                   1            plaintiff alleged existence of a common policy or practice but “did not allege
                   2            a more precise calculation” or frequency of violations.
                   3          In Altamirano v. Shaw Indus., Inc., No. C-13-0939 EMC, 2013 WL 2950600,
                   4            *11 (N.D. Cal. June 14, 2013), the court accepted a 100% meal violation rate
                   5            where plaintiff alleged that a “meal break policy resulted in non-exempt
                   6            employees not receiving meal periods”.
                   7          In Muniz v. Pilot Travel Centers, LLC, No. CIV-07-0325 FCD EFB, 2007
                   8            WL 1302504, at *4 (E.D. Cal. May 1, 2007), the court accepted a 100%
                   9            violation rate based on equivocal allegations that class members were “not
                  10            always provided” lawful meal or rest breaks.
                  11          In Alvarez v. Limited Express, LLC, No. 07CV1051 IEG (NLS), 2007 WL
                  12            2317125, at *3 (S.D. Cal. Aug. 8, 2007), the court accepted a 100% rate
                  13            when plaintiff alleged rest period violations made it “virtually impossible”
                  14            for defendant’s employees to take meal periods and rest breaks.
                  15          In Marquez v. Toll Glob. Forwarding (USA) Inc., No. 2:18-CV-03054-ODW
                  16            (ASx), 2018 WL 3046965, at *3 (C.D. Cal. June 19, 2018), this Court found
                  17            a 50% violation rate reasonable where plaintiff alleged that class members
                  18            were “often” denied compliant meal periods. RJN, Ex. A
                  19          In Elizarraz v. United Rentals, Inc., No. 218CV09533ODWJC, 2019 WL
                  20            1553664, at *4 (C.D. Cal. Apr. 9, 2019), this Court found a violation rate of
                  21            50% for the meal period claim and 25% for the rest period claim reasonable
                  22            where plaintiff alleged a “pattern and practice” of meal and rest period
                  23            violations. RJN, Ex. B.
                  24          In Bryant v. NCR Corp., 284 F. Supp. 3d 1147, 1151 (S.D. Cal. 2018), the
                  25            Court found a 60% violation rate for the meal period claim and a 30%
                  26            violation rate for the rest period claim proper where the complaint offered
                  27            no guidance at all regarding the frequency of the alleged violations.
                  28   ///
42451881_1.docx                                                 8             Case No. 2:20-cv-02503 ODW (MRWx)
                                      DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 14 of 30 Page ID #:297



                   1          In Oda v. Gucci Am., Inc., Nos. 2:14-CV-7468-SVW (JPRx), 2:14-CV-
                   2            07469-SVW (JPRx), 2015 WL 93335, at *5 (C.D. Cal. Jan. 7, 2015), the
                   3            court found that defendant’s assumption of a 50% violation rate reasonable
                   4            where plaintiff’s complaint alleged that defendant maintained a policy or
                   5            practice of not paying meal or rest premiums and class members sometimes
                   6            did not receive proper meal or rest periods.
                   7          In Long v. Destination Maternity Corp., No. 15CV2836-WQH-RBB, 2016
                   8            WL 1604968, at *7-8 (S.D. Cal. 2016), the court held that a violation rate of
                   9            one instance per week (i.e., 20%) was reasonable based on plaintiff’s
                  10            allegation that there was a “uniform policy” leading to occasional violations.
                  11         Here, Plaintiffs allege a “strict corporate policy and practice” of meal and rest
                  12   violations, which identifies greater frequency and regularity than the “not always
                  13   provided” and “often denied” language that justified application of violation rates
                  14   between 50-100%. (ECF No. 1-1, ¶ 13; Muniz, 2007 WL 1302504, at *4 (allegation
                  15   that class members were “not always provided” lawful meal or rest breaks; Marquez,
                  16   RJN Ex. A, at *3 (allegation that class members were “often” denied compliant meal
                  17   periods; Elizarraz, RJN Ex. B, at *4 (“a violation rate of 50% for the meal period claim
                  18   and 25% for the rest period claim reasonable” based on equivocal allegation of
                  19   “pattern and practice” in complaint).
                  20         On this basis, Defendant would be justified applying a 50% to 100% violation
                  21   rate. However, out of a surfeit of caution, in this case Defendant applied a violation
                  22   rate of less than 10% (i.e., 10% not with respect to all work days, but just those days
                  23   which were identified, through expert analysis, as meal- and rest-eligible). (Krock
                  24   Decl, ¶ 24, 28). If Defendant has not satisfied its burden of proof under these
                  25   circumstances, then no case is removable without actually admitting liability.
                  26   Elizarraz, RJN Ex. B, at *3 (“There is no obligation by defendant to support removal
                  27   with production of extensive business records to prove or disprove liability and/or
                  28   ///
42451881_1.docx                                                 9             Case No. 2:20-cv-02503 ODW (MRWx)
                                      DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 15 of 30 Page ID #:298



                   1   damages ... at this premature (pre-certification) stage of the litigation.”) quoting Muniz,
                   2   2007 WL 1302504, at *4–5.
                   3         While Defendant has provided compelling evidence in support of its AIC
                   4   calculations and relies on well-established case law supporting the application of
                   5   particular violation rates, Plaintiffs have provided no evidence whatsoever to refute
                   6   Defendant’s calculations. Instead, Plaintiffs merely simply rely on Ibarra v. Manheim
                   7   for the unremarkable propositions that a defendant cannot establish removal
                   8   jurisdiction by pure “speculation and conjecture” and that assumed violation rates
                   9   “need some reasonable ground underlying them.” (Mot. 7:16-18). But this is not a
                  10   situation involving speculation and conjecture. Defendant has relied on hard data,
                  11   validated by an economist, and violation rates authorized by well-established case law.
                  12   For this reason, Plaintiffs’ reliance on Ibarra is misplaced.
                  13         As this Court has recognized in the Marquez case, Ibarra does not foreclose (as
                  14   Plaintiffs contend in their Motion) the application of an assumed violation rate. Ibarra
                  15   merely acknowledges that an AIC is impermissibly speculative when “neither side has
                  16   submitted proof regarding a violation rate.” Marquez, RJN Ex. A, at *3 (emphasis in
                  17   original) (citing Ibarra, 775 F.3d at 1195).
                  18         More to the point, as this Court further held in the Marquez case, even a 100%
                  19   violation rate is reasonable in circumstances where: (1) “the rate of violations from the
                  20   complaint is somewhat ambiguous”; (2) “[t]he Plaintiff as the ‘master of his claim’
                  21   could have alleged fact-specific allegations to narrow the possible violation rate or
                  22   penalties sought, keeping them below the threshold, but chose not to”; and (3)
                  23   “Plaintiff … alleges no other rate that would be more accurate, and submits no
                  24   evidence discrediting the 100% rate.” Marquez, RJN Ex. A, at *3. The existence of
                  25   these factors motivated this Court to deny remand in the Marquez case, and the result
                  26   should be no different here.
                  27   ///
                  28   ///
42451881_1.docx                                                 10             Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 16 of 30 Page ID #:299



                   1         C.     The AIC Regarding Plaintiffs’ Overtime Claim Is Over $1.36 Million
                   2         Defendant calculates the AIC for overtime claims at $2,057,665. (Krock Decl.,
                   3   ¶ 35). To arrive at this number, Dr. Krock identified each work day in which each
                   4   putative class members worked eight hours or more (an “overtime-eligible day”).
                   5   (Krock Decl., ¶ 31). On this basis, Dr. Krock identified 571,222 overtime eligible days
                   6   (Id.) Next, Dr. Krock applied a violation rate of one hour of unpaid overtime for every
                   7   tenth overtime-eligible day per employee, and rounded up to the next whole number.
                   8   (Krock Decl., ¶ 32). On this basis, Dr. Krock identified 58,295 instances of potential
                   9   overtime hours in dispute. (Krock Decl., ¶ 35). Finally, with respect to each such
                  10   violation, Dr. Krock calculated exposure by applying an overtime rate of 1.5 times
                  11   each employees’ lowest recorded rate of pay. (Krock Decl. ¶ 33-34).
                  12         There is no legitimate basis for Plaintiffs to challenge these AIC calculations.
                  13   The data Defendant relies on is not subject to reasonable dispute and the violation rates
                  14   Dr. Krock applied are well below those which courts in the Ninth Circuit – including
                  15   courts from this District – have found to be a compelling basis for denying remand.
                  16         Here, Plaintiffs allege that Defendant has a “company-wide policy and
                  17   procedure” of failing to pay correct overtime, and “has a policy and practice … to
                  18   unlawfully and intentionally deny … overtime worked.” (ECF No. 1-1 at ¶¶ 18, 64).
                  19   Further, they allege Defendant’s allegedly unlawful practices apply to every putative
                  20   class member without exception. (Id. at ¶¶ 25, 29(c)). In short, although Plaintiffs
                  21   intentionally avoid alleging any specific rate at which overtime was denied, Plaintiffs
                  22   unequivocally allege that such violations occur with regularity based on a common
                  23   unlawful policy or practice. See Great North R. Co. v. Alexander, 246 U.S. 276, 282,
                  24   38 S.Ct. 237, 239–240, 62 L.Ed. 713 (1918) (“[T]he plaintiff may by the allegations
                  25   of his complaint determine the status with respect to removability of a case”).
                  26         Based on similar allegations, courts in the Ninth Circuit have consistently held
                  27   that allegations of a common unlawful overtime practice supports a conservative
                  28   violation rate of one hour of unpaid overtime per putative class member per week.
42451881_1.docx                                                 11             Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 17 of 30 Page ID #:300



                   1   See Long, 2016 WL 1604968, at *7; Jasso v. Money Mart Express, Inc., No. 11-CV-
                   2   5500 YGR, 2012 WL 699465, at *5-6 (N. D. Cal. Mar. 1, 2012) (holding that
                   3   calculating at least one violation per week was a “sensible reading of the alleged
                   4   amount in controversy”); Ray v. Wells Fargo Bank, N.A., No. CV 11-01477 AHM
                   5   (JCx), 2011 WL 1790123, at *6-7 (C.D. Cal. May 9, 2011). Indeed, the application of
                   6   a one-hour per week violation rate is particularly warranted in circumstances where,
                   7   as here, Plaintiffs could have – but failed to – allege a more specific frequency of
                   8   alleged violations. See Byrd v. Masonite Corp., No. EDCV 16-35 JGB (KKX), 2016
                   9   WL 2593912, at *5 (C.D. Cal. May 5, 2016).
                  10         In sum, Defendant’s calculations rely on hard data, validated by an economist,
                  11   and violation rates authorized by well-established case law. Ignoring all of this,
                  12   Plaintiffs allege that Defendant has “concocted an arbitrary calculation” because it is
                  13   premised on a violation rate that has not yet been proven as a matter of law.
                  14   (Mot. 10:13-14). But that argument ignores the approach historically embraced by this
                  15   Court. For example, in the Marquez action, this Court found that an allegation that
                  16   class members were “often” denied overtime justified application of a violation rate
                  17   between 50 and 100%. (RJN Ex. A, at *3). In Elizarraz this Court found a violation
                  18   rate of 50% for the meal period claim and 25% for the rest period claim reasonable
                  19   where plaintiff alleged a “pattern and practice” of meal and rest period violations.
                  20   (RJN Ex. B, at *4).
                  21         Just as in Marquez, in this action Plaintiffs could have, but chose not to, pled a
                  22   more specific violation rate for unpaid overtime or to subsequently produce evidence
                  23   discrediting Defendant’s applied violation rate. Therefore, just as this Court did in
                  24   Marquez, Plaintiffs’ Motion should be denied.
                  25         D.     The AIC Regarding Plaintiffs’ Claim for Waiting Time Penalties Is
                  26                Over $5.3 Million
                  27         Plaintiffs’ Complaint alleges that Defendant fails to timely pay final wages due
                  28   to terminated employees. This is a “derivative” allegation, meaning that Plaintiffs
42451881_1.docx                                                12             Case No. 2:20-cv-02503 ODW (MRWx)
                                      DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 18 of 30 Page ID #:301



                   1   contend that final pay violations are “contingent on” substantive violations such as
                   2   unpaid wages, unpaid overtime wages, meal period premiums, and rest break
                   3   premiums. (Mot. 13:15-19). On this basis, Plaintiff seeks statutory penalties pursuant
                   4   to Labor Code Section 203.
                   5         Recovery of penalties under Section 203 does not hinge upon the number of
                   6   violations committed. Rather, if an employee is owed any money at the end of their
                   7   employment, they are entitled to penalties equal to their hourly rate up to a statutory
                   8   maximum of 30 days. Cal. Labor Code § 203.
                   9         Based on this statutory formula, Defendant calculates the AIC for waiting time
                  10   claims at $3,946,248. (Krock Decl., ¶ 38).
                  11         To calculate the AIC for Section 203 penalties, Dr. Krock identified each
                  12   employee terminated during the applicable three-year statute of limitations. (Krock
                  13   Decl., ¶ 37). Specifically, from January 31, 2017 through April 7, 2020, there was a
                  14   total of 777 relevant employees. (Id.). Dr. Krock did not assume that every employee
                  15   worked eight hours per day or apply an aggregate average of all employees’ rates of
                  16   pay. (Krock Decl., ¶ 37). Instead, Dr. Krock calculated, on a per-person basis, 30-days
                  17   of unpaid wages at each employee’s actual final base rate of pay and based on each
                  18   employee’s average hours of work. (Krock Decl., ¶ 37).
                  19         Plaintiffs cannot refute the accuracy of the data relied upon by Dr. Krock or his
                  20   analysis. Instead, Plaintiffs take issue with the assumption that all employees
                  21   terminated during the relevant statutory period were underpaid at least some amount
                  22   of wages at the time of their separation. (Mot. 13:13-15). But this ignores the plain
                  23   language of Plaintiffs’ Complaint. In no uncertain terms, it states that every member
                  24   of the putative class was denied at least some amount of compensation:
                  25         Plaintiffs, like all the other members of the California Class, … was
                             [sic] subjected to the Defendant’s practice and policy which fails to pay
                  26         the correct rate of overtime wages due to the California Class for all
                             overtime worked by the California Class and thereby systematically
                  27         underpays overtime compensation to the California Class.
                  28   (ECF No. 1-1 at ¶ 29(c) (emphasis added)).
42451881_1.docx                                                13             Case No. 2:20-cv-02503 ODW (MRWx)
                                      DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 19 of 30 Page ID #:302



                   1         In light of these allegations (which, for purposes of an AIC analysis the Court
                   2   must accept as true), a 100% violation rate is required. See, e.g,, Marquez, RJN Ex. A,
                   3   at *3 (“Although Defendants do not use this [100%] rate in their calculations for this
                   4   claim, it follows from a reasonable inference.”); Busker v. Wabtec Corp.,
                   5   215CV0819ODWAFM, 2016 WL 953209, at *5 (C.D. Cal. Mar. 14, 2016), aff’d, 750
                   6   F. App’x 522 (9th Cir. 2018) (ruling that calculating the amount in controversy based
                   7   on “each terminated employee”, as put forth by defendant, to be reasonable
                   8   calculation); Quintana v. Claire’s Stores, Inc., 2013 WL 1736671, *4-6 (N.D. Cal.
                   9   2013) (“As to the waiting time claims, the court finds that Defendants’ calculations”
                  10   of thirty-days of waiting time penalties for each putative class member terminated
                  11   during the statute of limitations “are supported by Plaintiffs’ allegations and are a
                  12   reasonable estimate of the potential value of the claims.”). Plaintiffs’ allegation that
                  13   every employee was denied at least some amount of overtime necessarily means that
                  14   the amount in controversy includes waiting time penalties with respect every former
                  15   employee.
                  16         Moreover, even if Plaintiffs had not specifically alleged a 100% violation rate,
                  17   Defendants could still (although they do not need to) apply an equivalent assumed
                  18   violation rate. For example, in Busker, this Court applied a 100% violation rate for
                  19   waiting time penalties, reasoning that “where a statutory maximum is specified, courts
                  20   may consider the maximum statutory penalty available in determining whether the
                  21   jurisdictional amount in controversy requirement is met.” (2016 WL 953209, at *5)
                  22   (citing Chabner v. United of Omaha Life Ins. Co., 225 F.3d 1042, 1046 (9th Cir. 2000)).
                  23   Similarly, in Marquez, this Court accepted a 50 to 100% violation rate for Section 203
                  24   claims, holding that such assumed rates are reasonable where “Plaintiff fails to suggest
                  25   a different number of employees who were denied wages, and provides no evidence
                  26   to counter Defendant’s assumptions.” RJN Ex. A, at *3.6
                  27   6
                      See also RJN Ex. B, at *3; Marentes v. Key Energy Servs. Cal, Inc., No. L13–CV–
                     02067 AWI, 2015 WL 756516, at *9 (E.D. Cal. 2015) (where “wages are alleged to
                  28 have not been paid, the full thirty days may be used for each of the putative class

42451881_1.docx                                                14             Case No. 2:20-cv-02503 ODW (MRWx)
                                      DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 20 of 30 Page ID #:303



                   1         E.     The AIC For Plaintiffs’ Wage Statement Claim Is Over $6 Million
                   2         Plaintiffs’ wage statement claim includes allegations of “derivative” violations
                   3   (i.e., the wage statements are inaccurate because Defendant failed to pay all wages due
                   4   as well as all meal and rest break premiums due) as well as “facial defect” violations
                   5   (i.e., the wage statements fail to accurately provide the nine categories of information
                   6   identified in Labor Code Section 226(a). (ECF 1-1, ¶ 99).
                   7         Recovery of penalties for violations of Section 226 does not hinge upon the
                   8   number of defects contained in a particular wage statement. Irrespective of the number
                   9   of defects, if a wage statement is actionable, an injured employee is entitled to recover
                  10   $50 for the initial pay period in which a violation occurs and $100 for each violation
                  11   in a subsequent pay period, not to exceed an aggregate penalty of $4,000. Cal. Labor
                  12   Code § 226(e)(1).
                  13         Based on this statutory formula, Defendant calculates the actual AIC for wage
                  14   statement claims at $6,016,350. (Krock Decl., ¶ 41).
                  15         To calculate the AIC for wage statement penalties, Dr. Krock calculated that
                  16   there were 1,826 putative class members who were provided a wage statement during
                  17   the applicable one-year statute of limitations, specifically January 31, 2109 through
                  18   April 12, 2020. (Krock Decl., ¶ 40). Dr. Krock determined that a total of 84,095 wage
                  19   statements were provided during this time. (Id.). Next, Dr. Krock calculated, on a per-
                  20   person basis, the statutory penalties at the rate of $50 for each initial pay period, $100
                  21   for each subsequent pay period, capped at $4,000. (Krock Decl., ¶ 39-40). When
                  22   factoring the $4,000 per putative class member cap, Dr. Krock identified 61,677
                  23

                  24   members.”); Altamirano v. Shaw Indus., Inc., No. C-13-0939 EMC, 2013 WL
                       2950600, at *12 (N.D. Cal. 2013) (“[A]s there is nothing in the complaint or the record
                  25   to suggest that Defendants paid employees these unpaid wages at some point during
                       the month after they separated from employment, awarding penalties for the entire 30
                  26   pay period is reasonable”); Quintana v. Claire’s Stores, Inc., 2013 WL 1736671, *4-
                       6 (N.D. Cal. 2013); Stevenson v. Dollar Tree Stores, Inc., No. CIV S-11-1433 KJM,
                  27   2001 WL 4928753, at *4 (E.D. Cal. Oct. 17, 2011) (reasonable to assume that if at
                       least one meal period was denied per employee, each former employee could be entitle
                  28   to waiting time penalties); Drumm v. Morningstar, Inc., 695 F. Supp. 2d 1014, 1018–
                       19 (N.D. Cal. 2010).
42451881_1.docx                                                 15             Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 21 of 30 Page ID #:304



                   1   affected pay periods out of the potential total of 84,095. (Krock Decl., ¶ 40). This
                   2   yielded an AIC of $6,016,350. (Krock Decl., ¶ 41).
                   3         Plaintiffs take issue with the application of a 100% violation rate. However,
                   4   they fail to offer any evidence of a lower violation rate. Instead, they argue that a 100%
                   5   violation rate must be rejected because their Complaint alleges that class members
                   6   only receive inaccurate wage statements “from time to time.” (Motion, 12:20-27.)
                   7   Unfortunately for Plaintiffs, this exact argument has been repeatedly rejected. It is
                   8   unclear why they believe that rehashing this argument will fare any better before this
                   9   Court than it has before any others.
                  10         The Northern District case, Vikram v. First Student Mgmt., LLC, No. 17-CV-
                  11   04656-KAW, 2017 WL 4457575 (N.D. Cal. Oct. 6, 2017), presented the identical
                  12   situation raised in this motion. In Vikram, plaintiffs (represented by the same counsel
                  13   in this action) alleged that defendant provided inaccurate wage statements “from time
                  14   to time” in the complaint. (RJN, Ex. C, ¶ 86.) On this basis, plaintiffs claimed that
                  15   remand was necessary because it was speculative for defendant to base its AIC
                  16   calculations on an assumption that all wage statements contained defects. (RJN, Ex.
                  17   D, p.6.) The Northern District rejected plaintiff’s argument on the grounds that
                  18   plaintiff – despite his “from time-to-time” allegation – failed to provide evidence of a
                  19   violation rate below 100%. (RJN Ex. E, at *4 (“Plaintiff provides no evidence in
                  20   support of his allegation that the inaccurate wage statements were only issued “[f]rom
                  21   time to time,” or that there were ever any wage statements that contained only bonus
                  22   payments.”)).
                  23         Similarly, in Ramirez v. Carefusion Resources, LLC, No. 18-CV-2852-BEN-
                  24   MSB, 2019 WL 2897902 (S.D. Cal. July 5, 2019), plaintiffs (represented by the same
                  25   counsel in this action) alleged that defendant provided inaccurate wage statements
                  26   “from time to time” in the complaint. (RJN, Ex. F, ¶ 82.) On this basis, plaintiffs
                  27   argued in favor of remand that that a 100% wage statement violation rate is improper
                  28   unless the complaint specifically incorporates such a violation rate. (RJN, Ex. G, p.7.
42451881_1.docx                                                 16             Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 22 of 30 Page ID #:305



                   1   The Southern District disagreed, finding that a 100% violation rate “is not
                   2   unreasonable” when plaintiff “provides no evidence supporting her contention that
                   3   there were ever any wage statements that included the requisite ‘accurate itemization’
                   4   of overtime, missed meal breaks, and rest breaks.” RJN, Ex. H. Further, the court noted
                   5   that allegations of facial defects in Defendant’s wage statements “necessarily imply a
                   6   100% violation rate.” Id. (citing Vikram.).
                   7         This case presents an identical situation to that adjudicated in Vikram and
                   8   Ramirez, and there is no reason for a different result. Defendant has provided
                   9   compelling evidence and, in response, Plaintiffs seek to hide behind artful pleading
                  10   (i.e., the “from time-to-time” allegation). But artful pleading is not evidence.
                  11         Because Plaintiffs failed to produce any evidence to shift the preponderance of
                  12   evidence in their favor, Defendant’s AIC must be accepted. Marquez, RJN Ex. A, at *6
                  13   (“As Plaintiff has submitted no evidence of any other rate, this Court has only
                  14   Defendants’ calculations to consider.”); Dart, 135 S.Ct. at 550 (holding that when AIC
                  15   is challenged “both sides submit proof and the court decides . . .whether the amount-
                  16   in-controversy requirement has been satisfied.”); Ibarra, 775 F.3d at 1199-1200
                  17   (declining to accept plaintiffs’ contention that “plaintiffs’ motion to remand need not
                  18   include evidence and is allowed to ‘be based on the fact that Defendant’s evidence is
                  19   insufficient to meet the burden of proof”).7
                  20         F.     Plaintiffs’ Claim for Attorney Fees Implicates Nearly $5 Million
                  21         Plaintiffs’ complaint states that they are seeking a recovery of attorneys’ fees.
                  22   (ECF No 1-1, Prayer for Relief). This Court and others have held that under CAFA,
                  23   attorney’s fees are properly included in the calculation of the AIC. Elizarraz, 2019
                  24   7
                         Even if the Court were to reject a 100% violation rate, a 50% violation rate would
                       still yield an AIC of over $3 million. This is an entirely reasonable violation rate given
                  25   the underlying nature of Plaintiffs’ claims for unpaid overtime, unpaid minimum
                       wages, improper meal periods, and improper rest breaks. See Altamirano, 2013 WL
                  26   2950600 at *11 (holding that it was “reasonable to assume each putative class member
                       suffered at least one violation during any given pay period, resulting in an inaccurate
                  27   wage statement” each pay period); Long, 2016 WL 1604968, at *8 (“Because Plaintiff
                       does not include fact-specific allegations regarding the circumstances of the alleged
                  28   missed meal and rest periods” it was reasonable to assume at least one violation each
                       week).
42451881_1.docx                                                    17             Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 23 of 30 Page ID #:306



                   1   WL 1553664, at *2; Jasso, 2012 WL 699465 at *6 (citing Guglielmino, 506 F.3d at
                   2   700 (9th Cir. 2007)).
                   3         In the Ninth Circuit, 25% of the Plaintiffs’ total recovery is the “benchmark
                   4   level” for reasonable attorneys’ fees in class action cases. Garibay v. Archstone
                   5   Communities LLC, 539 F. App’x 763, 764 (9th Cir. 2013). Using this 25% benchmark,
                   6   courts in this District have included attorney fees for 25% of the total recovery in
                   7   determining the amount in controversy under CAFA. Id.; Rwomwijhu v. SMX, LLC,
                   8   No. CV1608105ABPJWX, 2017 WL 1243131, at *6 (C.D. Cal. 2017); Sanchez v.
                   9   Russell Sigler, Inc., No. CV1501350ABPLAX, 2015 WL 12765359, at *7 (C.D. Cal.
                  10   2015).8 Applying this same methodology here, there is an additional $4,372,424.50 in
                  11   controversy arising from Plaintiffs’ attorney fee claim ($17,489,698 x 0.25 =
                  12   $4,372,424.50).
                  13         G.    There Is Over $21 Million In Controversy
                  14         In sum, Penske has shown there is at least $21,862,122.50 in controversy
                  15   ($2,718,313 [meal period penalties] + $2,751,122 [rest break penalties] + $2,057,665
                  16   [unpaid overtime] + $3,946,248 [waiting time penalties] + $6,016,350 [wage
                  17   statement penalties] + $4,372,424.50 [attorney fees]) based on the allegations in
                  18   Plaintiffs’ complaint. And these calculations do not even include the value of
                  19   Plaintiffs’ claims for (1) failure to pay minimum wages; (2) unlawful business
                  20   practices; and (3) failure to reimburse employees for required expenses.
                  21   IV.   DEFENDANT’S FILING OF A MOTION TO DISMISS DOES NOT
                  22         CONSTITUTE         A    LEGAL       ADMISSION        THAT      REMAND        IS
                  23         APPROPRIATE
                  24         Plaintiffs advance the flawed argument that Defendant’s post-removal filing of
                  25   a Motion to Dismiss pursuant to FRCP 12(b)(6) constitutes a judicial “admission” that
                  26   ///
                  27
                       8
                         See also Fritsch v. Swift Transportation Company of Arizona, LLC, 899 F. 3d 785
                  28   (9th Cir. 2018); Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th Cir.
                       2007); Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 414-15 (9th Cir. 2018).
42451881_1.docx                                                  18         Case No. 2:20-cv-02503 ODW (MRWx)
                                      DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 24 of 30 Page ID #:307



                   1   this case should be remanded, and that Defendant “concedes that this matter should be
                   2   remanded back to state court.” (Mot. 14:21-22). This is absurd.
                   3         First, Plaintiffs do not speak for Defendant. Defendant has never, through words
                   4   or actions, “admitted” or “conceded” that this case should be remanded. To the
                   5   contrary, faced with a 30-day statutory deadline to remove this action from state court,
                   6   Defendant acted promptly and decisively to assert CAFA removal jurisdiction. (ECF
                   7   No. 1). Plaintiffs have not provided a shred of evidence to suggest that Defendant ever
                   8   acted inconsistent with an intention to keep this case in federal court. (ECF No. 12,
                   9   12-1, 12-3). Nor have Plaintiffs identified any legal authority to support the ridiculous
                  10   proposition that filing a responsive pleading after removal (here, a Motion to Dismiss)
                  11   legally “concedes that this matter should be remanded.” (Mot. 14:21-22). No such
                  12   authority exists. Plaintiffs have fabricated the factual and legal basis for their argument
                  13   about what constitutes a binding “admission” and such argument must be disregarded.
                  14         Indeed, to accept the reasoning behind Plaintiffs’ argument would equally
                  15   require this Court to immediately dismiss Plaintiffs’ entire case with prejudice. After
                  16   all, Plaintiffs are arguing that this case must be remanded because Defendant’s Motion
                  17   to Dismiss divested the Court of jurisdiction. (Mot. 5:22-25). But the Court can only
                  18   be divested of jurisdiction after Defendant’s Motion is actually granted. Therefore, by
                  19   their own reasoning, Plaintiffs’ insistence that this Court lacks subject matter
                  20   jurisdiction constitutes a binding “admission” that Defendant’s pending Motion to
                  21   Dismiss is meritorious and will inevitably be granted. If this is the train of logic
                  22   Plaintiffs genuinely want to pursue, Defendant happily accepts Plaintiffs’
                  23   “concession” that their case must be dismissed with prejudice.
                  24         Of course, the logical absurdity of Plaintiffs’ reasoning highlights the
                  25   fundamental problem with their argument, as well as the reason why Plaintiffs try so
                  26   hard to characterize it as an “admission” by Defendant rather than a legal argument
                  27   contingent on the outcome of Defendant’s Motion to Dismiss. Plaintiffs’ argument
                  28   regarding subject matter jurisdiction is speculative and premature.
42451881_1.docx                                                 19             Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 25 of 30 Page ID #:308



                   1          Until such time as the Court actually dismisses Plaintiffs’ case with prejudice
                   2   or Plaintiffs stipulate to such a result, there is no basis in fact for Plaintiffs to argue the
                   3   case lacks subject matter jurisdiction. To be precise, let us consider the possible
                   4   outcomes of the pending Motion to Dismiss.
                   5          If the Court denies the Motion, Plaintiffs’ arguments regarding subject matter
                   6   jurisdiction and Article III standing are irrelevant. If the Court grants the Motion with
                   7   prejudice, Plaintiffs’ argument regarding remand is moot. If the Court grants the
                   8   Motion without prejudice, the Court does not automatically lose subject matter
                   9   jurisdiction because Plaintiffs retain the ability to remedy their pleading defects.
                  10   Contrary to Plaintiffs’ characterization of the Patton and Ogogo cases, neither case
                  11   holds that an order granting a 12(b)(6) motion to dismiss without prejudice
                  12   automatically requires immediate remand.
                  13          In Ogogo, the court granted a motion to dismiss non-diverse defendants without
                  14   prejudice yet refrained from granting remand until it determined if plaintiff would
                  15   amend the complaint. Ogogo v. JayKay, Inc., No. 2:18-CV-03203-JAM-DB, 2019 WL
                  16   2267193, at *6 (E.D. Cal. May 28, 2019) (“Absent amendment the court will remand
                  17   the case”). The court refused to automatically grant remand, acknowledging that post-
                  18   dismissal developments could affect whether the court retained subject matter
                  19   jurisdiction. Id.
                  20          Plaintiffs’ reliance on the Patton case is simply misplaced. In Patton, the
                  21   defendant directly challenged jurisdiction, filing a FRCP 12(b)(1) motion. The court
                  22   granted that motion with prejudice. (Patton v. Experian Data Corp., No. SACV 15-
                  23   1871 JVS (PLAx), 2016 U.S. Dist. LEXIS 60590, at *13 (C.D. Cal. May 6, 2016)).
                  24   On that basis, the court made the unremarkable observation that remand was
                  25   appropriate because the court immediately lost subject matter jurisdiction once it
                  26   granted a motion to dismiss for lack of subject matter jurisdiction. (Id. at *4). But that
                  27   observation is irrelevant to this case. Furthermore, Plaintiffs have conveniently
                  28   omitted the full history of the Patton case.
42451881_1.docx                                                     20             Case No. 2:20-cv-02503 ODW (MRWx)
                                           DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 26 of 30 Page ID #:309



                   1         Plaintiffs fail to mention that after the Patton case was remanded, the defendant
                   2   again removed to federal court. The defendant then filed a further motion to dismiss,
                   3   which was granted. Following that second motion to dismiss the plaintiff sought
                   4   remand again, and that motion was denied. Patton v. Experian Data Corp., No.
                   5   SACV1701559JVSDFMX, 2018 WL 6190349, at *4 (slip op.) (C.D. Cal. Jan. 23,
                   6   2018) (“Patton II”). Clearly, an order granting a motion to dismiss is not a blanket
                   7   prohibition against federal courts retaining jurisdiction. Each situation is unique and
                   8   must be resolved on its individual merits.
                   9         In this case, the only possible scenario in which the Court might (arguably) lose
                  10   subject matter jurisdiction is if the Court grants Defendant’s Motion to Dismiss
                  11   without prejudice and Plaintiffs then refuse to remedy the pleading defects resulting
                  12   in the Court’s order of dismissal. In this situation, the parties might then (again,
                  13   arguably) become embroiled in a dispute as to whether it is appropriate for this Court
                  14   to terminate the case, proceed with the case as to Plaintiffs’ individual claims, or
                  15   remand the case to state court. If that unlikely situation were to arise, Defendant would
                  16   likely argue that remand to state court is inappropriate.9 That complex scenario,
                  17   however, is not currently before the Court, is not ripe for adjudication, and has not
                  18   been briefed by either party. At this stage of the proceedings it is not necessary or
                  19   appropriate for the Court to wade into such murky waters.
                  20         In any event, even if Plaintiffs were to obtain a post-dismissal remand following
                  21   a dismissal without prejudice, Defendant would inevitably remove the case again (just
                  22   as the court allowed in the Patton case) and seek sanctions against Plaintiffs for
                  23   wasting judicial resources on a demonstrably pointless “jurisdictional ping-pong
                  24   game.” See Polo v. Innoventions International, LLC, 833 F.3d 1193, 1197 (9th Cir.
                  25   Aug. 18, 2016) (noting that remand is discouraged in situations where plaintiff is
                  26   simply delaying an eventual return to district court), (citing United Steel, Paper &
                  27
                       9
                  28     Defendant specifically reserves the right to pursue and brief such an argument at a
                       later date, if necessary.
42451881_1.docx                                                  21            Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 27 of 30 Page ID #:310



                   1   Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Workers Int'l Union v. Shell Oil
                   2   Co., 602 F.3d 1087, 1091, 1092, n.3 (9th Cir. 2010)) (same).
                   3         Anticipating the observation that they are inviting a jurisdictional ping-pong
                   4   game, Plaintiffs cite the Patton case in support of their argument that a defendant can
                   5   never “re-remove” after a CAFA case has been remanded. (Mot. 15:8-10). But Patton
                   6   says no such thing. Patton merely held that re-removal is impossible in certain
                   7   circumstances – such as a case where the court has already held that the plaintiff lacks
                   8   Article III standing and nothing changes to subsequently establish standing. (Patton,
                   9   2016 U.S. Dist. LEXIS 60590, at *4). But this was not a wholesale prohibition against
                  10   removal after remand. Indeed, the defendant in the Patton case eventually did
                  11   successfully re-remove the case and the court refused to re-remand the action. Patton
                  12   II, 2018 WL 6190349, at *4.
                  13         In Patton I, the Court observed that re-removal would be pointless and
                  14   inappropriate when there is nothing the parties can do to establish Article III standing.
                  15   (2016 U.S. Dist. LEXIS 60590, at *17). This case presents the opposite scenario. Here,
                  16   it would be pointless to remand after dismissal. Even if this Court grants Defendant’s
                  17   Motion to Dismiss because Plaintiffs failed to plead their claims with adequate
                  18   specificity, at some point, Plaintiffs will have to clarify the factual basis for claims.
                  19   When that happens, the basis for CAFA removal will still exist and Defendant will
                  20   properly remove to federal court. Remanding Plaintiffs’ case will achieve nothing but
                  21   a waste of judicial and party resources.
                  22   V.    PLAINTIFFS MISSTATE THE FACTUAL RECORD
                  23         Plaintiffs contend that Defendant offered to stipulate to an amount in
                  24   controversy below $5 million in lieu of removal. (Mot. 6:20-24). Plaintiffs also
                  25   contend that Plaintiffs agreed to such a stipulation. (Id.). Plaintiffs further contend that
                  26   “Defendant then reneged on Defendant’s own offer after Plaintiff accepted.” (Id.)
                  27         Every one of these assertions is untrue. And if they were true, they would
                  28   represent misconduct by Plaintiffs’ counsel.
42451881_1.docx                                                 22             Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 28 of 30 Page ID #:311



                   1         On March 4, 2020, at 9:53 a.m., counsel for Defendant sent an email inquiring
                   2   if Plaintiffs would stipulate to an amount in controversy below $5 million. (Moses
                   3   Decl., ¶ 5 Ex. A) (“[A]re Plaintiffs willing to enter into a stipulation that they will
                   4   abandon and agree not to recover any amount over $4,999,999.99?”)). This was not
                   5   an agreement to be bound by anything or forgo filing a removal motion. It was a
                   6   question. And it was a question to which Plaintiffs never provided a straightforward
                   7   answer.
                   8         Plaintiffs’ counsel provided their email response on March 6, 2020, at 12:53
                   9   p.m., stating: “I am interested in entertaining your stipulation that you proposed. In
                  10   advance of reviewing this stipulation, could you please let me know the number of
                  11   employees and workweeks in the class?” (Moses Decl., ¶ 6, Ex. B).
                  12         Defendant’s counsel responded by email at 1:28 p.m., stating in pertinent part:
                  13   “The answer will depend on how you are defining the class … we think the case should
                  14   be limited to just auto techs.” (Moses Decl., ¶ 7, Ex. C).
                  15         This dialogue concluded in an email of March 9, 2020, at 1:46 p.m., in which
                  16   Plaintiffs’ counsel: (i) explained that they intended to pursue a broad class definition;
                  17   and (ii) equivocally stated, “I would say we can both safely assume without conjecture
                  18   that the amount in controversy would be under $5 million.” (Moses Decl., ¶ 8, Ex. D.)
                  19         At no time did Plaintiffs agree, as Defendant requested, to “abandon and agree
                  20   not to recover” more than $5 million. (Moses Decl., ¶¶ 8,9). Their counsel merely
                  21   stated that the parties could “assume” that the AIC would be under $5 million. (Id.)
                  22   Plaintiffs did not provide any justifications, calculations or evidence to support this
                  23   non-binding “assumption” – and they certainly did not agree to bind themselves to that
                  24   assumption.
                  25         At no time did Defendant or its counsel “renege” on any agreement. Defendant
                  26   asked Plaintiffs for a simple answer to a straightforward question. Plaintiffs refused to
                  27   be bound by an answer, and now attempts to tarnish Defendant’s reputation by
                  28   ///
42451881_1.docx                                                 23             Case No. 2:20-cv-02503 ODW (MRWx)
                                       DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 29 of 30 Page ID #:312



                   1   fabricating a story about Defendant being a bad faith actor. It is disappointing that
                   2   Plaintiffs would stoop to such mischaracterization.
                   3         Plaintiffs’ fantasy is also legally irrelevant. As Plaintiffs’ counsel is well-aware:
                   4         The Supreme Court has held that when “a class action plaintiff …
                             stipulates, prior to certification of the class, that he, and the class he seeks
                   5         to represent, will not seek damages that exceed $5 million in total,” the
                             district court should “ignore[] that stipulation” when assessing the
                   6         amount in controversy. [citation omitted] This is so because although
                             individual plaintiffs “are the masters of their complaints” and may
                   7         “stipulat[e] to amounts at issue that fall below the federal jurisdictional
                             requirement,” the same is not true for a putative class representative,
                   8         who “cannot yet bind the absent class.”
                   9   Arias v. Residence Inn by Marriott, 936 F.3d 920, 928-929 (9th Cir. Sept. 3, 2019)
                  10   (emphasis added), (citing Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 590, 596,
                  11   133 S.Ct. 1345 (2013)).
                  12         It is unclear why Plaintiffs insist on arguing that they entered into a stipulation
                  13   that they surely knew they lacked authority to negotiate on behalf of the putative class
                  14   members they seek to represent.
                  15   VI.   CONCLUSION
                  16         This case presents the same situations as those which this Court confronted in
                  17   the Marquez, Elizarraz, and Busker actions. Here, Plaintiffs “could have alleged fact-
                  18   specific allegations” sufficient to establish an amount in controversy below $5 million,
                  19   but elected not to do so. Instead, Plaintiffs attempted to plead around the AIC by
                  20   alleging that violations occurred from “time-to-time.” But this Court has never before
                  21   been distracted by such semantic games. Rather, this Court has a history of carefully
                  22   considering the weight of the evidence placed before it, which is all Defendant asks in
                  23   this case.
                  24         Defendant has provided the Court with hard data in support of its AIC
                  25   calculations. This data was analyzed and validated by a Ph.D. in economics, and the
                  26   results of that analysis was applied to violation rates premised on the plain language
                  27   of Plaintiffs’ Complaint, as well as well-settled case law. By contrast, Plaintiffs have
                  28   failed to produce any evidence to refute Defendant’s non-speculative and conservative
42451881_1.docx                                                24             Case No. 2:20-cv-02503 ODW (MRWx)
                                      DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
      Case 2:20-cv-02503-ODW-MRW Document 15 Filed 04/27/20 Page 30 of 30 Page ID #:313



                   1   AIC calculations. Based on this record, the Court must find that Defendant has
                   2   established – by a preponderance of the evidence – that the AIC has been satisfied and
                   3   this case should properly stay in federal court. Accordingly, Defendant respectfully
                   4   requests the Court deny Plaintiffs’ Motion for Remand.
                   5

                   6   DATED: April 27, 2020                  OGLETREE, DEAKINS, NASH, SMOAK &
                                                              STEWART, P.C.
                   7

                   8

                   9                                          By: /s/ Evan R. Moses
                                                                  Evan R. Moses
                  10                                              Noel M. Hicks
                  11                                          Attorneys for Defendant
                                                              PENSKE TRUCK LEASING CO., LP
                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28

42451881_1.docx                                                25             Case No. 2:20-cv-02503 ODW (MRWx)
                                      DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND
